Appellant (plaintiff in the court below) sustained injuries while at work for appellee on the top of its furnace stack, and brought this suit to recover damages therefor. This is the second appeal in this cause. Shelby Iron Co. v. Bierly,202 Ala. 422, 80 So. 806.
The cause was tried upon counts lettered from A to I, inclusive. Some of these counts rested for recovery upon the negligence of one Wilson, as superintendent of the defendant company, and others upon the negligence of one Keeling in the exercise of superintendence. Counts H and I are wanton counts, resting for recovery upon the wanton, willful, or intentional conduct of Keeling and Wilson, respectively. Count A predicates liability upon the averment that the furnace stack was defective, and counts B and C upon the negligent failure of the defendant to furnish plaintiff a reasonably safe place to work, and the negligent failure of the defendant to maintain and keep the place of work reasonably safe. Numerous pleas were interposed, setting up contributory negligence, and pleas 6 and 7 the defense of assumption of risk. Demurrers to the pleas of contributory negligence were sustained as answers to the wanton counts, and also sustained as to pleas 6 and 7, in so far as they attempted to answer the counts of the complaint other than counts B and C. The cause was tried upon the issues thus presented, resulting in a judgment and verdict for the defendant, from which plaintiff has prosecuted this appeal.
It is first insisted that the court committed error in overruling the demurrer to the pleas of contributory negligence to the complaint other than the wanton counts. As we understand these pleas they substantially conform to those presented for consideration on the former appeal in this cause, and we think that ruling suffices as an answer to the contention now made. *Page 27 
Plaintiff was what is known as "top filler," and his place of work was upon a platform at or near the top of the furnace stack, which was about 60 feet in height. It was his duty to place what is known as the "stock" into the furnace, where it is melted. This stock frequently becomes clogged in the furnace, and when it slips down, if the air is not cut off, and the gas does not sufficiently escape through the "explosive doors" and "down comer," an explosion will be produced. The plaintiff's theory is that while he was upon this platform an explosion occurred, and he was enveloped in flames, being burned and receiving other injuries as the result; that the furnace stack was defective, and that the superintendent was also guilty of negligence. The particular defects for the purposes of this appeal need not be detained.
The theory of the pleas of contributory negligence was that the plaintiff was at a safe place, and had he remained there he would not have been injured; but he left his place of work, where he was safe, running down the stairway, and received the injuries as the result of his negligence. Upon this question of fact the evidence was in sharp conflict; the plaintiff insisting his injuries were received while upon the platform at the top of the furnace.
Plea 6 was held good, as setting up the defense of assumption of risk as to counts B and C. It is well understood that the employé is deemed to have assumed all risks naturally and reasonably incident to his employment; that is, he assumes the ordinary risk of the employment. Labatt on Master and Servant, vol. 1, § 259 et seq. He does not, however, assume a risk created by the employer's negligence (A. G. S. v. Brooks,135 Ala. 401, 33 So. 181; Standard Steel Co. v. Clifton,194 Ala. 300, 69 So. 937); and the danger must have been obvious to or understood by the employé (Southern Ry. v. Howell,135 Ala. 639, 34 So. 6; 5 Mayf. Digest 639).
We are of the opinion that plea 6 fails to sufficiently show that the risk therein set up was an ordinary risk, or one which was normally incident to the employment; for aught that appears the frequent occurrence of these explosions, with the dangers incident thereto, may have been due to some negligent conduct on the part of the employer. There were appropriate assignments of demurrer taking the point, which we think should have been sustained. There was therefore error in this ruling of the court.
Plea 7 differs somewhat in its phraseology from plea 6, and we are inclined to the view that the language used may suffice to come within the rule, a question, however, which we do not decide, as the sufficiency of these pleas was not discussed in brief of counsel for appellee, and the cause must be reversed, when the same may be given more minute consideration.
As we read the evidence of witness Wilson, he was of the opinion that plaintiff's place of work upon the platform was a safe place, and had he remained there he would not have been injured. We are of the opinion the court properly gave the affirmative charge upon count I which rested for recovery upon the wanton conduct of said Wilson as superintendent. The plaintiff was permitted to show, upon cross-examination of the witness for the defendant, that subsequent to the action the cast iron barrier had been placed between the explosive doors and the stairway, and he therefore received the full benefit of that which he sought to show by the question, seeking to elicit this fact from another witness, objection to which was sustained, and there is nothing in this assignment of error of which plaintiff can complain.
The court gave at the request of the defendant a charge in writing to the effect, if after due consideration of all the evidence in the case the jury is in confusion as to the issues drawn, they cannot find a verdict for the plaintiff. This charge has been condemned, and held properly refused. Batson v. Alexander City Bank, 179 Ala. 490, 60 So. 313; A. G. S. v. Robinson, 183 Ala. 265, 62 So. 813. But in Hoffman v. B. R., L.  P. Co., 194 Ala. 30, 69 So. 551, it was held that, while the charge was misleading, and could well have been refused, yet as it could have been explained by countercharge, the court will not be reversed for giving it.
The court gave at the defendant's request a charge in writing to the effect that if the jury find from the evidence that the evidence of plaintiff preponderated in his favor, you cannot find a verdict for plaintiff, unless such evidence is sufficient to satisfy the minds of the jury that plaintiff should recover. The giving of this charge was reversible error, as it requires too high a degree of proof, in that it requires the plaintiff to satisfy the jury when it was only necessary toreasonably satisfy their minds. This objectionable feature was emphasized by the preceding language of the charge in reference to the evidence of plaintiff preponderating in his favor, from which the jury could infer that, notwithstanding the preponderance of the evidence in favor of plaintiff, he was not entitled to recover, unless the evidence was sufficient to satisfy the minds of the jury. The case of Lawrence v. Ala. State Land Co., 144 Ala. 524, 41 So. 612, is directly in point. See, also, Hackney v. Perry, 152 Ala. 626, 44 So. 1029; A. G. S. v. Robinson, supra.
There appears no necessity for a treatment of the few remaining questions, as what *Page 28 
has been said will suffice for another trial of the cause.
For the errors indicated, the judgment will be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.